2014 IL App (3d) 120574

                                 Opinion filed July 9, 2014
     _____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                  A.D., 2014

     THE PEOPLE OF THE STATE OF                         )       Appeal from the Circuit Court
     ILLINOIS,                                          )       of the 21st Judicial Circuit,
                                                        )       Kankakee County, Illinois,
            Plaintiff-Appellee,                         )
                                                        )       Appeal No. 3-12-0574
            v.                                          )       Circuit No. 11-CM-242
                                                        )
     HEATHER C. SCHRONSKI,                              )       Honorable
                                                        )       Susan S. Tungate,
            Defendant-Appellant.                        )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE O'BRIEN delivered the judgment of the court, with opinion.
           Justices Carter and Wright concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                  OPINION

¶1          After a jury trial, defendant, Heather C. Schronski, was found guilty of obstructing

     identification (720 ILCS 5/31-4.5(a)(2) (West 2010)). The trial court sentenced defendant to 10

     weekends in the county jail and 2 years of conditional discharge. On appeal, defendant argues

     that: (1) the trial court erred in denying her motion for a directed verdict; (2) the State made

     several references to a deceased police officer in its closing argument that denied defendant a fair

     trial; (3) the court erroneously imposed a public defender fee without a hearing; and (4) the court

     did not award presentence incarceration credit. We affirm in part, reverse in part, and remand

     for further proceedings.
¶2                                                 FACTS

¶3          On March 14, 2011, defendant was charged by information with obstructing

     identification. On March 5, 2012, the case proceeded to a jury trial.

¶4          At trial, the State called Lieutenant David Morefield to testify. Morefield stated that he

     was an officer with the Bourbonnais police department. On March 13, 2011, around 11:30 p.m.,

     the Bourbonnais police received a call from an attendant at Casey's General Store on 1401 North

     Convent Street. The attendant reported that a maroon Chevrolet had been sitting at a gas pump

     for approximately 30 minutes. The police were dispatched to the scene, and Officers Justin

     Honeycutt and Heather Wright were the first to arrive.

¶5          Morefield testified that when he arrived, Honeycutt had finished administering a field

     sobriety test to defendant. Honeycutt then approached Morefield's squad car and handed

     Morefield an Illinois identification card that had been issued to Bethany Wheeler. Morefield

     took the card and approached the Chevrolet. Morefield noticed that the occupant did not look

     like the individual depicted on the card and asked for the occupant's name. The occupant

     responded "you got my ID." Morefield identified the occupant as defendant. During the

     interaction that followed, defendant did not give Morefield her identification card, and Morefield

     later learned that Wheeler was the owner of the Chevrolet. A copy of Wheeler's identification

     card was admitted into evidence.

¶6          Defendant was eventually arrested and transported to the Bourbonnais police station. At

     the station, a dispatcher conducted an identification search in the Secretary of State database for

     photographs of defendant and Wheeler. The dispatcher provided Morefield with an image of

     defendant's driver's license. A copy of defendant's driver's license was admitted into evidence.

¶7          Morefield also testified that Honeycutt and Wright were no longer employed by the


                                                      2
       Bourbonnais police department. Honeycutt was killed in a traffic accident in November 2011,

       and Wright took a position in Baltimore, Maryland.

¶8            At the conclusion of Morefield's testimony, the State rested. Defendant moved for a

       directed verdict, arguing in part, that defendant was not lawfully detained at the time she gave

       Wheeler's identification card to the police. The trial court denied the motion.

¶9            Following the court's ruling, the defense called defendant to testify. Defendant stated that

       on the date of the incident she worked a 12-hour shift as a forklift driver. After work, defendant

       went to Vernon Howard's home, where she had two or three drinks. She then went for a drive

       with Howard in a Chevrolet Impala. Defendant fell asleep in the car and awoke as Howard

       pulled into a gas station. Defendant fell back asleep at the gas station, and defendant eventually

       awoke to find that Howard was missing. Defendant went inside the gas station, and the attendant

       indicated that Howard was in the bathroom. Defendant returned to the car. While sitting in the

       car, Honeycutt approached and asked defendant to exit the vehicle. Defendant complied and

       walked to the rear of the vehicle, where she told Honeycutt her name. At that point, another car

       drove up quickly, and a woman jumped out screaming "[h]e's going to kill me." Honeycutt

       ordered defendant to return to her car and attended to the screaming woman.

¶ 10          Approximately 20 minutes later, Honeycutt returned to defendant's car and asked for

       defendant's identification. Defendant reported that she did not have her identification card.

       Honeycutt asked for defendant's name and identification information, and defendant responded

       that her name was Heather Schronski and provided her height, weight, and age. At that point,

       Honeycutt went to speak with Wright. When Honeycutt returned to the vehicle, defendant gave

       the officer her driver's license. Honeycutt asked for the vehicle registration. Defendant did not

       know where the information was located, but gave Honeycutt all of the documents from the


                                                        3
       glove box, including the vehicle owner's manual. Thereafter, Honeycutt placed defendant under

       arrest.

¶ 11             Defendant did not see Morefield until she was transported to the police station.

       Morefield asked for defendant's identification. Defendant responded that she had already given

       it to Honeycutt. Defendant told Morefield that she did not own the Chevrolet and that she was

       riding with a second person, who was in the gas station at the time that Honeycutt approached.

¶ 12             At the conclusion of defendant's testimony, the defense rested, and the State called

       Morefield in rebuttal. Morefield stated that while he was speaking to defendant on the night of

       the incident her eyes were bloodshot, her breath smelled of an alcoholic beverage, and her

       speech was slightly slurred. From these observations, Morefield opined that defendant was

       intoxicated. During the stop, Morefield did not notice another individual in the vehicle.

       Morefield restated that the only identification card he received belonged to the owner of the

       vehicle, Wheeler.

¶ 13             During the rebuttal argument, the State made four references to the absence of

       Honeycutt's testimony. The references included: (1) "It's amazing what this defendant can come

       up with when we have a deceased officer, amazing her story"; (2) "[W]here is the driver? Where

       is this suspicious guy? Where is this male driver of the car? Amazing what you could come up

       when you have a deceased officer"; (3) "Well, I'll say it. I submit to you that the defendant is

       being untruthful; that it was the defendant who has come up with this crazy story to tell you

       today because we have a deceased officer"; and (4) "The defendant was lying to you when she

       sat up there under oath and told you that she gave an officer her driver's license but that's because

       we have a deceased officer." Defense counsel objected to the State's fourth reference to

       Honeycutt, and a sidebar was held. When proceedings resumed, the State continued its argument


                                                          4
       without further reference to Honeycutt, but stated in its conclusion that it was "confident that

       when [the jury] deliberate, you will find Heather Schronski–and she's smiling. This is

       ridiculous." Defense counsel objected, and the court sustained the objection.

¶ 14          During jury instructions, the court instructed the jury:

              "Closing arguments are made by the attorneys to discuss the facts and circumstances in

              the case and should be confined to the evidence and to the reasonable inferences to be

              drawn from that evidence.

                  Neither opening statements nor closing arguments are evidence. And any statement

              or argument made by the attorneys which is not based on the evidence should be

              disregarded."

¶ 15          The jury found defendant guilty of obstructing identification. During the sentencing

       hearing, the State asked the court to impose a $500 public defender fee. The court sentenced

       defendant to 10 weekends in jail, 2 years of conditional discharge, and a $500 fine. The court

       also imposed a $500 public defender fee. Defendant appeals.

¶ 16                                               ANALYSIS

¶ 17                                           I. Directed Verdict

¶ 18          Defendant argues that the trial court erred in denying her motion for a directed verdict.

       Defendant contends that the State's evidence was insufficient for a reasonable person to conclude

       that she was lawfully detained when she furnished a false name to the police.

¶ 19          In reviewing defendant's challenge to the trial court's denial of her motion for a directed

       verdict, we must determine whether the evidence presented by the prosecution, viewed in the

       light most favorable to the prosecution, established defendant's guilt beyond a reasonable doubt.

       People v. Barber, 116 Ill. App. 3d 767 (1983).

                                                        5
¶ 20          Defendant was charged with obstructing identification, a Class A misdemeanor. 720

       ILCS 5/31-4.5 (West 2010). To sustain a conviction of obstructing identification, the

       prosecution must prove that a person: (1) intentionally or knowingly provided a false or fictitious

       name, residence address, or date of birth to a peace officer; and (2) was either (a) lawfully

       arrested or detained, or (b) the information was requested from an individual that was reasonably

       believed to have witnessed a crime. 720 ILCS 5/31-4.5 (West 2010).

¶ 21          In the case sub judice, defendant argues that the State's case-in-chief was insufficient for

       a reasonable person to conclude her guilt and, therefore, the court should have granted her

       motion for a directed verdict. See People v. Connolly, 322 Ill. App. 3d 905 (2001). Defendant

       specifically argues that no evidence was presented that she was lawfully detained at the time she

       told Morefield that she gave her identification card to Honeycutt. However, we find that

       Morefield's testimony established that defendant was detained at the time she refused to provide

       her name to the officer and represented that Wheeler's identification was actually hers.

¶ 22          Police-citizen encounters are generally limited to three circumstances: (1) an arrest

       supported by probable cause; (2) a brief investigatory stop based on a reasonable and articulable

       suspicion of criminal activity; and (3) an interaction for purposes of community caretaking or

       public safety. People v. Laake, 348 Ill. App. 3d 346, 349 (2004). Community caretaking

       encounters do not involve coercion or detention and therefore do not rise to the level of a seizure

       under the fourth amendment. People v. Cordero, 358 Ill. App. 3d 121, 125 (2005). A detention

       occurs when a reasonable, innocent person in the circumstances would believe that he or she

       would not be free to leave. Laake, 348 Ill. App. 3d at 349.

¶ 23          Here, Morefield testified that his department received a call that a Chevrolet had been

       parked at a gas pump for 30 minutes. Honeycutt's response and initial interaction with defendant


                                                        6
       falls within the public safety or community caretaking interaction and was not a seizure. See

       Cordero, 358 Ill. App. 3d at 125. However, when Morefield arrived at the scene, Honeycutt had

       finished a field sobriety test. Defendant's submission to the field sobriety test indicated that the

       stop had transformed into an investigatory stop based on suspicion that defendant was driving

       under the influence. At that point, defendant was not free to leave. Defendant's lawful detention

       was further evidenced by Honeycutt's possession of Wheeler's identification card that defendant

       had earlier provided. Honeycutt gave the card to Morefield, who further investigated the card,

       which did not match defendant's appearance. Thus, at the time Morefield approached defendant

       and asked for her name, defendant was lawfully detained. Defendant's refusal to provide her

       name and her representation that Wheeler's identification belonged to her completed the offense.

       As a result, the trial court did not err in denying defendant's motion for a directed verdict.

¶ 24                                          II. Closing Arguments

¶ 25          Defendant argues that she was denied a fair trial because the State repeatedly referred to

       Honeycutt's death during closing arguments and implied that defendant was attempting to take

       advantage of Honeycutt's death. Defendant also argues that the State's comment that defendant

       was smiling during the rebuttal argument caused further prejudice.

¶ 26          The determination of whether comments made by the prosecution in a closing argument

       warrant a new trial is a question of law that is reviewed de novo. People v. Wheeler, 226 Ill. 2d
92 (2007). The prosecution has wide latitude in making a closing argument and may comment

       on the evidence and any fair, reasonable inferences it yields, even if such inferences reflect

       negatively on defendant. People v. Nicholas, 218 Ill. 2d 104 (2005). The prosecution's

       arguments will result in reversible error only when they result in substantial prejudice against a

       defendant "to the extent that it is impossible to determine whether the jury's verdict was caused


                                                         7
       by the comments or the evidence." People v. Caffey, 205 Ill. 2d 52, 131 (2001). Closing

       arguments must be viewed in their entirety and in context. Id.

¶ 27          Reviewing the State's rebuttal argument, we do not find that its references to Honeycutt

       or defendant's smiling prejudiced the outcome of the proceeding. The State's comments were

       derived from Morefield's testimony that Honeycutt was killed in a car accident prior to trial.

       From this evidence, the State raised the inference that defendant had testified falsely because

       Honeycutt could not dispute her testimony. Although much of the State's rebuttal argument

       focused on the impact of Honeycutt's absence, the inferences were fair given Morefield's

       testimony. Therefore, defendant was not denied a fair trial.

¶ 28                                        III. Public Defender Fee

¶ 29          Defendant argues that the trial court erred when it entered a $500 public defender fee

       without holding a hearing on defendant's ability to pay the fee. The State confesses error.

¶ 30          Section 113-3.1 of the Code of Criminal Procedure of 1963 (Code) permits a court to

       order a defendant to pay a fee for the service of a public defender. 725 ILCS 5/113-3.1(a) (West

       2010). However, before the fee may be imposed, a hearing must be conducted on either the

       court's own motion or on the motion of the State. Id. The hearing may be held any time after the

       appointment of counsel, but no later than 90 days after the entry of a final order disposing of the

       case. Id. A court may only order reimbursement if it finds that defendant has a reasonably

       foreseeable ability to pay. People v. Love, 177 Ill. 2d 550 (1997).

¶ 31          Here, the State made a motion to impose a $500 public defender fee during the

       sentencing hearing but did not request a hearing on defendant's ability to pay. Proceeding

       without a hearing or finding on defendant's ability to pay, the trial court ordered defendant to pay

       a $500 public defender fee. As a result, we reverse the $500 public defender fee and remand the


                                                        8
       cause for a hearing on defendant's ability to pay the fee.

¶ 32                                   IV. Presentence Incarceration Credit

¶ 33           Defendant argues that she entitled to a $50 credit against her $500 fine for the 10 days

       she spent in presentence custody. The State concedes this issue.

¶ 34           Section 110-14 of the Code allows a "person incarcerated on a bailable offense who does

       not supply bail and against whom a fine is levied on conviction of such offense *** a credit of $5

       for each day so incarcerated." 725 ILCS 5/110-14(a) (West 2010). The credit is applicable only

       to a defendant's fines. People v. Tolliver, 363 Ill. App. 3d 94 (2006). In the instant case,

       defendant spent time in custody prior to trial and therefore is entitled to a credit to offset her fine.

       Because this case is being remanded for a public defender fee hearing, we also remand this issue

       to the trial court for a determination of the amount of defendant's presentence incarceration credit

       and application of the credit to defendant's fine.

¶ 35                                              CONCLUSION

¶ 36           For the foregoing reasons, the judgment of the circuit court of Kankakee County is

       affirmed in part and reversed in part, and the cause is remanded with direction.

¶ 37           Affirmed in part and reversed in part; cause remanded.




                                                            9